DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 5-14 in the reply filed on 1-13-22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the cavities" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term “low” in claims 9 and 11 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The pressure in.
10 recites the limitation "the tool assembly" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-13 are rejected for depending from claim 10.
Claim 14 recites the limitation "the tool assembly" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parneix et al. (English abstract of EP1413421) in view of Inoue et al. (English abstract of JP8150624).
	Regarding claim 1, Parneix et al. discloses a tool 1 for manufacturing a composite component, the tool comprising:
	A skin 14 defining a layup surface for the composite component, the skin having a plurality of passageways extending from the layup surface to an opposing surface of the skin;
	A backing 2 secured to the skin, the backing and the skin defining a cavity 3 therebetween;

	A conduit extending through the backing such that the conduits is in fluid communication with the gas-permeable material (see English abstract and fig.1). 
	Parneix et al. does not teach that the skin is composed of fibre reinforced plastic. However, Inoue et al. teaches a molding face 11 of a die 1 is provided with a surface layer 12 which is a glass cloth impregnated with resin (see abstract, para 12-15 and figs. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parneix et al. with the teaching of Inoue et al. since Inoue et al. teaches that use of fiber reinforced material as molding surface of a die is well known in the art.
	Regarding claim 2, Parneix et al. discloses wherein the support core includes a barrier layer 12 disposed between the gas-permeable material and the backing (abstract, fig. 1).
	Regarding claim 3, Parneix et al. discloses wherein the support core includes a port in fluid communication with the gas-permeable membrane between the gas-permeable membrane and the backing, wherein the port is in fluid communication with the conduit (see fig. 1).
	Regarding claim 6, Parneix et al. discloses wherein at least a portion of the backing is directly coupled to the skin (see fig. 1).
	Regarding claim 14, Parneix et al. discloses vacuum bagging apparatus 6 for applying over a pre-form 5 for a composite component (see abstract and fig. 1).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parneix et al. in view of Inoue et al. as applied to claim 1 above, and further in view of Polus et al. (2006/0172111).
	Regarding claim 5, Parneix et al. does not teach wherein the backing is integrally formed with the skin. However, Polus et al. teaches a backing 4 which is integrally formed with the skin 2 (see para 33 and fig. 10. It would have been obvious to one of ordinary skill in the art before the effective filing date .
	
 Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parneix et al. in view of Inoue as applied to claim 1 above, and further in view of Drechsler et al. (English abstract of DE19813105).
	Regarding claim 7, Parneix et al. does not teach wherein there is a plurality of cavities between the skin and the backing, and wherein a plurality of discrete support cores is disposed in the respective cavities. However, Drechsler et al. teaches a porous membrane 32 is provided on a backing 13, wherein there is a plurality of cavities between the porous membrane and the backing, and wherein a plurality of discrete support cores 31 is disposed on the respective cavities (see abstract, fig. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parneix et al. with the teaching of Drechsler et al. since Drechsler teaches that providing a plurality of cavities between the skin and the backing is known in the art of composite molding die.
	Regarding claim 8, Drechsler et al. teaches wherein at least a portion of the backing is directly coupled to the skin, and wherein there is a plurality of discrete backings, each backing associated with a respective one of the cavities (see fig. 1).
	Regarding claim 10, Drechsler et al. teaches a tool assembly comprising a support structure 11, 12 and one or more tools according to claim 1 mounted to the support structure (see fig. 1-2).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parneix et al. in view of Inoue and Drechsler as applied to claim 7 or 10 above, and further in view of Marengo (2019/0118411).
Regarding claims 9 and 11, Parneix et al. as does not teach a controller configured to selectively fluidically couple respective cavities or subsets of cavities to a low pressure or vacuum apparatus. . 
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parneix et al. in view of Inoue and Drechsler et al. as applied to claim 10 above, and further in view of Johnson et al. (2014/0260858).
	Regarding claim 12, Parneix et al. does not teach the tool assembly is in the form of a mandrel. However, Johnson et al. teaches a composite material lay-up equipment in the shape of a mandrel (see fig. 1 and para 5, 100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parneix et al. with the teaching of Johnson et al. since Johnson et al. teaches that mandrels are conventionally used for forming composite components.
	Regarding claim 13, Johnson et al. teaches wherein the plurality of tools form a substantially continuous layup surface around the mandrel (see fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742